                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-483-FDW-DCK

 RIDGLEY PHILLIPS,                                       )
                                                         )
                Plaintiff,                               )
                                                         )
     v.                                                  )     ORDER
                                                         )
 EXTRA SPACE MANAGEMENT, INC.,                           )
                                                         )
                Defendant.                               )
                                                         )

          THIS MATTER IS BEFORE THE COURT on the “Consent Motion To Remove And

Replace Previously Filed Exhibits” (Document No. 11) filed December 10, 2019. This motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting consent

of the parties, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that the “Consent Motion To Remove And Replace

Previously Filed Exhibits” (Document No. 11) is GRANTED. The Clerk’s Office is directed to

substitute the documents as requested.




                                   Signed: December 10, 2019
